United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                August 25, 2004
                        _______________________
                                                          Charles R. Fulbruge III
                              No.03-61088                         Clerk
                           Summary Calendar
                       _______________________

                        BLANCHIE J. THORNTON,

                                                  Plaintiff-Appellee,

                                versus

         MISSISSIPPI DEPARTMENT OF CORRECTIONS, ET AL.,

                                                Defendants-Appellants.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                   Civil Docket #3:01-CV-955WS



Before HIGGINBOTHAM, JONES and BARKSDALE, Circuit Judges.

PER CURIAM:*

          This court must examine its own appellate jurisdiction

sua sponte, if necessary.     In this case we find no dispositive

order, memorandum opinion, or docket entry from the district court

determining the issue of qualified immunity on the pleadings or on

summary judgment.    Consequently,

          It is ORDERED that this appeal is DISMISSED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.